DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 9-12 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the feedstock" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “a molar ratio…higher than 2:1”, and the claim also recites “preferably in the range of from 2:1 to 6:1” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “the ratio is in a range of from 3:1 to 5:1”, and the claim also recites “preferably 3.5:1 to 4.5:1” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “at least 40 vol.% oxygen”, and the claim also recites “preferably at least 60 vol.% oxygen” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
claim 7 recites the broad recitation “a temperature in a range from 700°C to 1300°C”, and the claim also recites “preferably in a range from 950°C to 1250°C” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 9, the term “substantially without delay” is indefinite. The scope of the claim cannot be determined because a person of ordinary level of skill would not be able to ascertain how much time is permitted to pass before the gas is quenched. 
Claim 10 recites the limitation "the oxygen-containing gas" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Similarly, claim 10 recites the limitation "the Catalytic oxidative Cracking reaction zone or zones" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the molar ratio of NH3/O2" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Similarly, claim 11 recites the limitation "the feedstock" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the Catalytic oxidative Cracking stage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelini et al. US 2014/0134096, in view of Koyuncu et al. “Selectivity and Stability Enhancement of Iron Oxide Catalyst by Ceria Incorporation….”.
Regarding claim 1, the reference of Angelini teaches a catalytic oxidative cracking process for producing hydrogen and sulfur from a gas stream containing H2S. The reference teaches that the catalyst for H2S dissociation comprises an active components such as Fe, Ni, Mo and Co and the carrier can be selected as combination of Alumina and Lanthanum oxide (Para [0034]).
The difference between the invention of Angelini et al. and that of claim 1 is that claim 1 requires the catalyst carrier to be alumina and ceria. 

At time of filing it would have been obvious for a person of ordinary level of skill in the art to include ceria with the alumina instead of lanthana, in the catalyst of Angelini. One would be motivated to do so because of the beneficial properties of the ceria, as highlighted by Koyuncu, which include high oxygen storage capacity and sulfur selectivity. 
Regarding claim 2, the Angelini reference teaches that the catalyst can be selected as platinum or iron group metals, including nickel (Para [0034]).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to select nickel from the group of listed components in the Angelini reference. One would be selecting from a closed group of defined elements.
Regarding claims 3, 4, 26 and 27, the reference of Angelini teaches an H2S/O2 ratio of higher than 2:1, preferably 4:1-4.5:1 (Para [0040]).
Regarding claims 5, 6 and 28, the reference of Angelini teaches that the catalytic oxidation is performed in the presence of at least 60vol% oxygen that is close to 100% pure (Para [0038]).

Regarding claims 8 and 30, the Angelini reference teaches a further step of SO2 treatment and COS and CS2 treatment to convert these compounds to H2S (See hydrogen of SO2 in Para [0052] and COS/CS2 in Para [0053]).
Regarding claim 9, the Angelini reference teaches substantially instantaneous quenching of the produced gas to a temperature of 750°C (Para [0049]).
Regarding claim 10, the Angelini reference teaches combining the H2s containing acid gas and the oxygen in a static mixer before introducing them to a catalytic bed in the cracking zone (Para [0043]). 
Regarding claim 12, the Angelini reference teaches an embodiment, the Catalytic Oxidative Cracking stage is followed by one Claus catalytic stage, comprising a gas reheater, a Claus catalytic reactor and sulfur condenser, in order to convert most of the SO2 into sulfur (Para [0054]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857.  The examiner can normally be reached on M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED T IQBAL/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736